Citation Nr: 0428692	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-18  311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (with stroke).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for diabetes mellitus 
type II with peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran testified at a May 2004 hearing, and 
the transcript is of record.  

It appears there are some additional claims in the record, 
which the RO should address.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional evidentiary development is necessary under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

It is noted the veteran filed a June 2002 claim of service 
connection for hypertension, coronary artery disease (status 
post heart attack), cerebrovascular accident, and chronic 
obstructive pulmonary disease as secondary to PTSD.  
Additionally, the veteran stated he sought service connection 
for diabetes mellitus type II with peripheral neuropathy, but 
did not specifically refer to PTSD in relation to that 
disability.  Regardless, when readjudicating the claim, the 
RO should consider both a direct and secondary theory of 
service connection.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
(holding that all appropriate theories of entitlement for the 
specific benefit sought should be considered).  

The veteran submitted an April 2002 statement from Dr. 
Imperio identifying the manifestations of the veteran's PTSD 
may have aggravated or contributed to the "many medical 
problems he is suffering from at this time."  The statement 
does not contain any indication the veteran's claims file was 
reviewed, nor does it offer a complete rationale for its 
conclusion.  It is probative enough, however, to require the 
veteran be afforded a comprehensive VA examination.  

Additionally, Social Security Administration (SSA) records 
and disability determinations, which are indicated in the 
record, should be obtained before the claims are reassessed.  

Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The RO should obtain any 
outstanding SSA records.

3.  The veteran should be scheduled for 
a VA medical examination to determine 
the etiology of the hypertension, 
coronary artery disease (status post 
heart attack), cerebrovascular 
accident, chronic obstructive pulmonary 
disease, and diabetes mellitus type II.  
The RO should forward the veteran's 
claims file to the VA examiner for 
review.  In light of the veteran's 
medical history including service 
medical records, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
hypertension, coronary artery disease 
(status post heart attack), 
cerebrovascular accident, chronic 
obstructive pulmonary disease, and 
diabetes mellitus type II are 
etiologically related to in-service 
events, or are proximately due to or 
the result of the service-connected 
PTSD, or were aggravated or permanently 
increased in severity due to or as a 
result of the service-connected PTSD.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.  

4.  Then, the RO should readjudicate 
the veteran's service connection 
claims.  If the determination of the 
claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




